Brooke, J.
(after stating the facts). It is the contention of respondent: (1) That the court erred in directing a verdict for relator; (2) that the court erred in not directing a verdict for respondent; (3) that the court erred in not admitting in evidence the ballots said to have been cast at the election, and in not submitting the question to the jury. We deem it unnecessary to follow respondent’s counsel in his legal argument. The undisputed facts in the case fully warranted the action taken by the court below.
Assuming that the ballot box was properly locked, sealed, and cared for on the night of April 1st, and that it was found by the board on the morning of the 2d in the same condition in which they had left it, the board yet had no legal right to open the box and proceed to a recount of the ballots in the absence of relator and without compliance, on the part of re*288spondent, with the statutory requirements relative to recounts. The fact that relator appeared in the afternoon and participated in a second recount without protest is not material. May v. Board of Canvassers, 94 Mich. 505, at page 512 (54 N. W. 377). The box had been opened several hours earlier, and the ballots had been handled by at least one person not a member of the board (respondent’s brother); and, while the evidence tends to negative any fraud or wrongdoing on the part of any one engaged in the first recount, we are of opinion that what was done was so clearly illegal and an invasion of relator’s rights as to warrant the court in holding that the result as announced by the board upon the night of the 1st was the true result and binding upon all parties. The proceedings for a recount are purely statutory, and the statutory requirements must be observed. Andrews v. Otsego Probate Judge, 74 Mich. 278 (41 N. W. 923); Miner v. Beurmann, 165 Mich. 672 (131 N. W. 388). See, also, Ritze v. Board of Canvassers, 172 Mich. 423 (137 N. W. 964); 15 Cyc. pp. 429, 430.
The judgment is affirmed.
Steere, C. J., and Moore, McAlvay, Kuhn, Stone, Ostrander, and Bird, JJ., concurred.